DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/24/2021 has been entered and fully considered.
Claims 1-3 and 9-11 have been amended.
Claims 1-16 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1-16 have overcome the 101 rejection raised in the previous action; therefore the 101 rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thoppae et al. (USPGPub 2016/0335816).	As per clam 1, Thoppae discloses a method for performing diagnostics of electronic vehicle systems, the method comprising the steps of: 	reading, by a mobile device, a vehicle identification number (VIN) from a vehicle (see at least paragraph 0025; wherein the tech console 254 receives the vehicle identification number (VIN) from the technician 202 using, for example, a bar-code reader); 		transmitting, from the mobile device over a computer network, the read VIN to a diagnostic database system having records correlating VINs with diagnostic tool types compatible with a data bus system of the vehicle (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	performing a lookup of the VIN in the database system (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	based on the lookup, selecting a diagnostic tool type compatible with being connected to the data bus system of the vehicle (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command); 	in response to selecting the diagnostic tool type, performing at least one of: 		presenting the selection of the diagnostic tool type from a computer user interface (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command. FIG. 5-FIG. 7 and FIG. 10A-FIG. 10C depict illustrative examples of GUI displays in the system 200); or establishing a connection between a selected diagnostics tool type and the vehicle through the vehicle data connector, performing a diagnosis of the vehicle using the connected diagnostic tool type, and presenting the diagnosis of the vehicle from a computer user interface.	As per clam 9, Thoppae discloses an apparatus, comprising: 	a diagnostic database system programmed and configured to correlate records of vehicle identification numbers (VINs) with diagnostic tool types compatible with a data bus system of vehicles identified by the VINs (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	a vehicle identification number (VIN) reader configured to read a first vehicle identification number (VIN) from a vehicle (see at least paragraph 0025; wherein the tech console 254 receives the vehicle identification number (VIN) from the technician 202 using, for example, a bar-code reader);  	a memory (see at least figure 2; item 250); and 	a processor coupled to the VIN reader and the memory (see at least figure 2; item 250), the processor configured to: 	transmitting the first VIN over a computer network to the diagnostic database system (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	causing the diagnostic database system to perform a lookup (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI) which selects a diagnostic tool type compatible with being connected to the data bus system of the vehicle associated with the first VIN (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command); 	in response to the selection of a diagnostics tool type, performing at least one of: 	presenting the selection of the diagnostic tool type in a display of the VIN reader (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command. FIG. 5-FIG. 7 and FIG. 10A-FIG. 10C depict illustrative examples of GUI displays in the system 200); or causing a diagnostic tool of the selected tool type to perform a diagnosis of the vehicle through a connection with the vehicle's vehicle data connector, and causing a computer user interface to display the diagnosis of the vehicle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thoppae et al. (USPGPub 2016/0335816) in view of Bray et al. (USPGPub 2016/0171599).	As per claims 4 and 12, Thoppae does not explicitly mention wherein the mobile device comprises a camera.	However Bray does disclose:	wherein the mobile device comprises a camera (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bray with the teachings as in Bell. The motivation for doing so would have been to provide a faster and convenient way to retrieve the VIN number of a vehicle.	As per claims 5 and 13, Bray discloses wherein the step of reading the VIN from the vehicle comprises the step of capturing, by the camera, an image of the VIN (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	As per claims 6 and 14, Bray discloses wherein the step of reading the VIN from the vehicle further comprises the step of recognizing the VIN by optical character recognition (OCR) (Bray see at least paragraph 0064; wherein the client device 202 will then utilize the optical character recognition program (such as GOCR, JOCR, etc.) to convert the pictured image to alpha-numeric text, the text is then sent to the SC server 100 as discussed above. The VIN, ICN and/or other information about the vehicle may also be represented by one or more bar codes or QR codes, which are scanned by the client device 202).  	As per clams 7 and 15, Bray discloses wherein the step of reading the VIN from the vehicle comprises the step of reading, by the camera, a VIN bar code (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	As per clams 8 and 16, Thoppae discloses wherein the step of reading the VIN from the vehicle further comprises the step of decoding the VIN bar code (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI).

Allowable Subject Matter
Claim(s) 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein, based on the lookup, determining that a diagnostic tool type compatible with being connected to the data bus system of the vehicle is not required to be an original equipment manufacturer (OEM) diagnostic tool type.	Claims 3 and 11 are also objected to by virtue of their dependency.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0301154 – Provides a vehicle diagnostic database for receiving the diagnostic data from the enhanced diagnostic scan tool and a repair procedure database for receiving the specific repair procedure data from the at least one third-party network and a plurality of applications.	USPGPub 2011/0246018 – Provides diagnostic tool can access its database or a remote database to retrieve the additional information.	USPGPub 2009/0112398 – Provides a scan tool to be configured with the diagnostic software it needs even when its memory is limited.	USPGPub 2008/0071439 – Provides automatically determining the proper communication protocol being used in a vehicle between a diagnostic tool.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662